Citation Nr: 0120320	
Decision Date: 08/08/01    Archive Date: 08/14/01	

DOCKET NO.  00-11 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
sarcoidosis with chorioretinitis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



REMAND

The veteran had active service from October 1951 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
VARO in St. Louis which confirmed and continued a 
noncompensable disability evaluation for the veteran's 
sarcoidosis with chorioretinitis.  

When the veteran was examined by VA in November 1999, he was 
given pulmonary function testing.  Notation was made that 
there were "proportional" mild reductions in forced 
expiratory volume (FEV) and forced vital capacity (FVC), but 
he had normal lung capacity.  However, it was noted that the 
aspect of the test dealing with the predicted value of the 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) was "not working."  In his 
notice of disagreement dated in March 2000, the veteran asked 
that he be given another examination.  He indicated that, 
while he was given a breathing test at the time of the VA 
examination in 1999, he was told that the machine was not 
working.  He argued that he therefore did not think that the 
results were accurate.  

The Board notes that 38 C.F.R. § 4.97, Diagnostic Code 6846 
(2000), the pertinent code in the VA's Schedule for Rating 
Disabilities for sarcoidosis, has specific rating criteria, 
but also instructs that the active disease or residuals can 
be rated as chronic bronchitis under 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2000), and that extra-pulmonary 
involvement is to be rated under the specific body system 
involved.  Under Diagnostic Code 6600, the criteria for a 
10 percent rating specifically refer to the predicted value 
of the ratio of forced expiratory volume in 1 second of 71 to 
80 percent predicted, or forced expiratory volume in 1 
second/forced vital capacity of 71 to 80 percent, or 
diffusion capacity of the lung for carbon monoxide by the 
single breath method of 66 to 80 percent predicted.  Clearly, 
then, the predicted value of the diffusion capacity of the 
lung for carbon monoxide by the single breath method should 
be provided in order that a fair and accurate assessment may 
be made.  

The Board also notes that, in a communication received in May 
2000, it was reported that a private physician was going to 
prescribe Cortisone, but the veteran declined taking the drug 
because of what he reported were its side effects.  The 
veteran was to obtain records from the physician.  However, 
no such records have yet been associated with the claims 
folder.  

The Board also notes there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
new law, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5107 note (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Even though the RO has informed the veteran of the change in 
the law, because of the need to remand this case to obtain 
additional evidence, the RO should also take steps to ensure 
that the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 have been met.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain all relevant 
current medical records, both VA and non-
VA, regarding the veteran's sarcoidosis 
and chorioretinitis that have not already 
been associated with the claims folder.  
The veteran should be given one more 
opportunity to identify the physician to 
whom he referred in his May 2000 
correspondence so that records may be 
obtained from this individual.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his service-connected 
sarcoidosis with chorioretinitis.  The 
examining physician should review the 
claims file in conjunction with the 
examination.  Any indicated tests, to 
include pulmonary function testing, 
should be conducted and the examiner must 
review the results of all testing prior 
to completion of the report.  Pulmonary 
function testing should include all tests 
required by Diagnostic Code 6600.  
Further, if indicated by the veteran's 
medical history and/or the examination, 
the examiner should address whether 
maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with 
cardiac or respiratory limitations); 
whether there is any right ventricular 
hypertrophy, pulmonary hypertension or 
episodes of acute respiratory failure; 
and, whether outpatient oxygen therapy is 
required, as set forth under the relevant 
rating criteria.  Diagnostic Code 6600.  
The examiner should also address whether 
there is pulmonary involvement with 
persistent symptoms requiring chronic low 
dose (maintenance) or intermittent 
corticosteroid; or pulmonary involvement 
requiring systemic high dose 
(therapeutic) corticosteroids for 
control; or cor pulmonale, or cardiac 
involvement with congestive heart 
failure, or progressive pulmonary disease 
with fever, night sweats, and weight 
losses by treatment.  Diagnostic Code 
6846.  If the veteran has pulmonary 
symptoms unrelated to service-connected 
sarcoidosis, this should be clearly noted 
by the examiner.  Those symptoms and 
pulmonary deficits due to sarcoidosis 
should be specifically identified.

The examination report must include a 
detailed account of all manifestations of 
sarcoidosis found to be present, to 
include any and all extra-pulmonary 
manifestations, such as chorioretinitis, 
if present.  Findings necessary to apply 
any pertinent rating criteria for extra-
pulmonary symptoms must be made.  The 
examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.  The copy of the 
examination report and all completed test 
reports should thereafter be associated 
with the claims folder. 

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  The 
RO should then re-adjudicate the claim 
for an increased rating for sarcoidosis 
with chorioretinitis.  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  This must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the final outcome 
warranted.  The veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


